*630MEMORANDUM **
Henry Eduardo Aldama-Suarez, a native and citizen of Guatemala, petitions for review of the Board of Immigration Appeals’ (“BIA”) decision summarily affirming an immigration judge’s (“IJ”) order denying his application for asylum. We have jurisdiction pursuant to 8 U.S.C. § 1252. Reviewing for substantial evidence, see Lata v. INS, 204 F.3d 1241, 1244 (9th Cir.2000), we deny the petition for review.
In order to qualify for asylum, a petitioner must show a causal connection between the harm suffered and a protected ground. Sangha v. INS, 103 F.3d 1482, 1486-1487 (9th Cir.1997). The record supports the IJ’s conclusion that Aldama-Suarez failed to establish the gunshot wounds and threats of future harm he suffered were on account of his political opinion. See id. at 1490.
Accordingly, substantial evidence supports the IJ’s decision that Aldama-Suarez is ineligible for asylum. See id. at 1491.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.